UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8261


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD LAVERNE ROBERTS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:05-cr-00102-H-1)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Laverne     Roberts, Appellant Pro Se.      John Howarth
Bennett, OFFICE OF   THE UNITED STATES ATTORNEY, Greenville, North
Carolina, Rudolf      A. Renfer, Jr., Assistant United States
Attorney, Raleigh,   North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald Laverne Roberts appeals the district court’s

order     granting        his        motion     filed       pursuant        to        18    U.S.C.

§ 3582(c)(2) (2006), for a reduction in the term of imprisonment

based on a guideline range that has subsequently been lowered

and made retroactive by the United States Sentencing Commission

pursuant to 28 U.S.C. § 944(u) (2006).                       Roberts claims on appeal

that    the    district     court’s         order     erroneously          states      that     the

amended       guideline     range         applicable        to    Roberts        is    sixty    to

seventy-one      months’        imprisonment,         rather        than    fifty-seven         to

seventy-one       months.            Roberts        fails    to     recognize          that     the

district court’s order reflects the statutory mandatory minimum

term     attributable           to        Roberts’     crime.              See        21    U.S.C.

§ 841(b)(1)(B)(iii) (2006).

               Accordingly,          we    affirm     the        district    court’s          order

granting Roberts’ motion for reduction of sentence.                               We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in       the   materials         before    the       court     and

argument would not aid the decisional process.

                                                                                           AFFIRMED




                                                2